Reasons for Allowance
The present claims are deemed allowable over the references of record for substantially the reasons set forth by Applicants’ in their response filed March 31, 2021.
As added clarification, the Examiner notes that, technically, the structure of Nemoto et al. are two granular FePt alloy films in that both FePt layers in Nemoto et al. comprise some segregant (specifically, they desire /some/ segregant in the uppermost layer to control the surface roughness).  Nemoto et al. terms this layer a ‘continuous’ layer, but the Examiner notes that upon review of the as-filed disclosure, Applicants have clearly defined the term continuous in Paragraph 0027 to mean “having a non-granular structure and not containing non-magnetic materials”:

    PNG
    media_image1.png
    359
    809
    media_image1.png
    Greyscale
.  The Examiner notes that a person of ordinary skill in the art would readily appreciate that the FePt films with oxide or carbon segregant as taught by Nemoto et al., even though termed ‘continuous’, are not continuous films per the present disclosure.  The Examiner also notes that “not containing non-magnetic materials” doesn’t mean the FePt can’t be alloyed with, for example, Ag, Au, etc., but that the “non-magnetic material” is referencing discrete phase materials; e.g. the dielectric segregants found in granular magnetic layers.  Specifically, the Examiner has interpreted ‘a first magnetic layer formed of a continuous film’ to mean a magnetic layer having a non-granular structure absent any non-magnetic material segregating components.  This structure distinguishes over the FePt:C and FePt:oxide upper layers of Nemoto et al. for the reasons noted above.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M BERNATZ whose telephone number is (571)272-1505.  The examiner can normally be reached on Mon-Fri (variable: ~0600 - 1500 ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN M BERNATZ/Primary Examiner, Art Unit 1785                                                                                                                                                                                                        
May 14, 2021